PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/648,187
Filing Date: 28 May 2015
Appellant(s): Poth et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated March 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

Claims 1, 4, 17, 21-28 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atsushi et al. (US 2003/0124068) in view of Trivedi et al. (US 2006/0140883). 
Atsushi et al. disclose oral preparation comprising fluoride, an acid compound having a pKa of 2.5 to 6.0 or salt thereof and water (Abstract). The fluoride comprises 0.02 to 0.7% of the compositions (Abstract). The composition has a pH ranging from 3.0 to 5.5 (paragraph 0021). The acid to salt ratio ranges from 1:10 to 10:1 (paragraph 0019). Acids include succinic, fumaric, maleic, lactic, tartaric, citric and malic acids (paragraph 0016). The acids create a buffer system with a salt (paragraph 0018). Malic acid comprises 5% of the compositions (Examples). The acid comprises 0.1 to 5 mol/kg, preferably 0.1 to 2 mol/kg of the compositions, which would be 1.34% to about 27%. 
Atsushi et al. differ from the instant claim insofar as they do not disclose olaflur as the amine fluoride.
Trivedi et al. disclose oral compositions comprising a fluoride source. The fluoride source may be an amine fluoride such as olaflur, N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride. Silica may be added to the oral care compositions (paragraph 0030). Sorbitol may be added as a humectant and comprises 2 to 25% of the compositions. Titanium dioxide is also used as a colorant in an amount ranging from 0.1% to about 5%.   
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride as the amine fluoride, sorbitol as a humectant and silica as an abrasive because it is a suitable amine fluoride, a suitable humectant and a suitable abrasive for oral compositions. 
prima facie case of obviousness exists.  MPEP 2144.05 A.  Therefore the composition of the instant claims are obvious over Atsushi et al.

Rejection 2

Claims 1, 4, 17, 21-28 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2006/0099153) in view of Trivedi et al. (US 2006/0140883). 
Kato et al. disclose oral preparation comprising water, fluoride, and an organic acid and/or inorganic acid (Abstract). The composition has a pH ranging from 3.0 to 5.5 (paragraph 0029). The acid to salt ratio ranges from 1:10 to 10:1 to ensure a sufficient buffering capability (paragraph 0041). Acids include tartaric, malic acid and salts thereof (paragraph 0039). The acids create a buffer system with a salt (paragraph 0018). Salts of malic acid or tartaric acid include sodium and potassium salts (paragraph 0039). Malic acid comprises 1% and 2% of the compositions (Examples). The acid comprises 0.03 to 0.5 mol/kg, which would be 0.4% to 6.7% (paragraph 0041). Fluorides include sodium fluoride, potassium fluoride and amine fluoride (paragraph 0021).  The fluoride comprises 0.02 to 0.2 wt% (in terms of fluorine atoms) of the compositions (paragraph 0030). The compositions supply fluoride ions to the teeth in order for the teeth to become white, smooth and glossy. The compositions are formulated into mouthwashes 
	Kato et al. are discussed above and differ from the instant claim insofar as they do not disclose olaflur as the amine fluoride.
Trivedi et al. disclose oral compositions comprising a fluoride source. The fluoride source may be an amine fluoride such as olaflur, N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride. Silica may be added to the oral care compositions (paragraph 0030). Sorbitol may be added as a humectant and comprises 2 to 25% of the compositions. Titanium dioxide is also used as a colorant in an amount ranging from 0.1% to about 5%. .  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride as the amine fluoride, sorbitol as a humectant and silica as an abrasive because it is a suitable amine fluoride, a suitable humectant and a suitable abrasive for oral compositions. 
The prior art does not disclose the exact claimed values 1:2 to 2:1 acid to salt, but does overlap 1:10 to 10:1 acid to salt.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Therefore the composition of the instant claims are obvious over Kato et al.

(2) Response to Argument


Rejection 1


The Appellant argues that claim 1 is directed to a toothpaste comprising about 10% Olaflur and a very specific buffer system wherein the acid is selected from succinic acid, malic acid and combinations thereof, the pH of the oral composition is from 4.4 to 4.6, the buffer is present at a level of 1.4-1.6 weight %, and the oral composition has an acid number greater than 8.0. Neither Olaflur nor the very specific buffer system recited in claim | is disclosed or suggested by Atsushi.
	The Examiner disagrees and submits that Atsushi discloses using fluoride with the disclosed buffer systems. These fluoride includes amine fluoride. Atsushi is only deficient insofar as it does not disclose the specific amine fluoride. Therefore it would have been obvious to one of ordinary skill in the art to look to the art for suitable amine fluorides. 

Appellant argues that Atsushi relates to oral preparations comprising a fluoride compound and an acid compound having a pKa of 2.5 to 6.0 which can easily give white, smooth and glossy teeth. Although Atsushi discloses several buffer systems for toothpastes containing fluoride (Table 3), none of them meets all limitations of claim 1. 
The Examiner disagrees and submits that the buffers of Atsushi comprises the acids of the instant claims and therefore would meet the acid number. In regard to the 

Appellant argues that Atsushi is concerned primarily with tooth whitening by supplying fluoride ion in a buffer system maintained at a predetermined pH (3 to 5.5), whereas the present invention relates to an oral care composition comprising an amine fluoride with an improved buffer system in order to improve enamel fluoride uptake and remineralization potential. Atsushi teaches that 0.1 to 5 mol/kg, especially from 0.1 to 2 mol/kg, of an acid compound and its salt are incorporated into the oral preparation in order to attain whitening effects and the molar ratio of the acid to salt is preferably adjusted to from 10:1 to 1:10 in order to impart them with a buffering capacity (paragraph [0019]). The ranges disclosed in Atsushi are very broad. This is nothing more than a statement that the acid and salt should be an effective buffer. In contrast, the buffer system recited in claim 1 is very specific. 
The Examiner disagrees and submits that Atsushi discloses specific compositions wherein each composition has a specific pH. Several of the examples have a pH of 4.5, which falls within the recited range. Furthermore the same acid as recited in the instant claims is used. Therefore it is reasonable to conclude that the buffers of Atsushi have similar ratios of acid and the acid salt as those encompassed by the instant claims because the ratio determines the pH. In regard to whitening the teeth, this is the intended use. However, this does not distinguish the buffer system of Atsushi 

The Appellant argues that, the example of Atsushi referred to by the Examiner contain 5% malic acid (Example 2.3), which is much higher than the claimed amount (1.4-1.6%) recited in claim 1. None of buffer systems of exemplary compositions of Atsushi meets all limitations of claim 1. Although Atsushi discloses broad ranges of pH, broad ranges of amount of acids and a group of acids, the very specific buffer system recited in claim 1 is not disclosed or suggested by Atsushi.
The Examiner disagrees and submits that the examples are preferred embodiments. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123, II. Atsushi discloses that the amount of acid can vary and includes amounts as low as 1.34% as calculated from the disclosure of the acid comprising 0.1 to 5 mol/kg (Atsushi claim 1). Further several examples have a pH of 4.5. Therefore Atsushi suggests the compositions of the instant claims. 

Appellant argues that Atsushi does not teach or suggest the use of Olaflur as a fluoride compound. Olaflur (N-octadecyltrimethylendiamine-N,N,N’-tris(2-ethanol)-dihydrofluoride) is an amine fluoride having a long alkyl (octadecyl) moiety. Although Atsushi discloses amine fluoride in the list of fluoride ion sources, Atsushi does not disclose Olaflur as a fluoride ion source and teaches that, of the fluoride sources disclosed, including amine fluorides, “sodium fluoride and ammonium fluoride are 
The Examiner disagrees and submits that preferred embodiments does not teach away from nonpreferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123, II. One would reasonably conclude that if amine fluoride was not appropriate, Atsushi would not suggest its use. Therefore Atsushi does not teach away from amine fluorides, especially considering that Atsushi specifically discloses that amine fluorides may be used. 

Appellants argues that although Atsushi expressly teaches away from using amine fluorides such as Olaflur, the Examiner argues that Trivedi overcomes this teaching away and provides a reason to select Olaflur. Yet Trivedi does not require a fluoride source of any kind, let alone provide a motivation to selectively disregard the teachings of Atsushi. Trivedi relates to oral care compositions containing a eucalyptus extract. Although Trivedi discloses Olaflur as an amine fluoride, fluoride is an optional ingredient in Trivedi’s composition. The only fluoride source used in the examples of Trivedi is sodium fluoride. This matches with the preference for sodium fluoride expressed in Trivedi and does not provide a motivation to use Olaflur. Moreover, Trivedi does not teach or suggest anything regarding a buffer system for a toothpaste containing Olaflur. Finally, neither Atsushi nor Trivedi teaches or suggests the claimed amount (about 10%) of Olaflur, or indeed any specific amount or formulation of Olaflur. It would not be obvious based on Trivedi’s disclosure to modify the Atsushi’s 
The Examiner disagrees and submits that Trivedi was used to show examples of amine fluoride that may be used in oral care compositions. Trivedi discloses “suitable sources of fluoride ions include fluoride, monofluorophosphate and fluorosilicate salts. Any such salt that is orally acceptable can be used, including without limitation alkali metal (e.g., potassium, sodium), ammonium, stannous and indium salts and the like. Amine fluorides, including olaflur (N'-octadecyltrimethylendiamine-N,N,N'-tris(2-ethanol)-dihydrofluoride) may also be used.”  “One or more fluoride-releasing salts are optionally present in an amount providing a total of about 100 to about 20,000 ppm”. Therefore one would not be taught away from using Olaflur in the compositions of Atsushi because Atsushi suggests amine fluorides and Trivedi teaches Olaflur is a suitable amine fluoride for toothpaste compositions. In regard to the amount of olaflur, 10% olaflur would produce 7618 ppm of fluoride, which falls within the range of Trivedi and therefore meets the limitations of the appealed claims. 

Appellant argues that the Examiner has not provided any articulated reason why one of skill in the art would be motivated to choose a specific buffer system as recited in claim 1 for Atsushi’s tooth whitening oral composition and replace sodium fluoride that is taught to exhibit excellent whitening effects of the teeth by Atsushi with Olaflur. The mere assertion by the Office that such selection and combination would be obvious is not the “articulated reasoning having a rational underpinning” that is required.


Appellant argues that determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). The data in the present application show unexpected benefits of the claimed composition. The surprising enhancement of hardness gain and fluoride uptake are observed when the toothpaste containing Olaflur has a buffer system falling within the scope of claim 1. This effect is not taught by Atsushi and Trivedi. 
The Examiner submits that all secondary considerations were considered. The enhancement in hardness would be expected in the compositions of Atsushi because the compositions of Atsushi all comprise a buffer system. Appellant has not shown that the amount of buffer or increase of buffer (as shown in the examples of Atsushi) would affect enamel fluoride uptake. Furthermore, it has not been shown that the difference in fluoride would make a difference in fluoride uptake because only olaflur was tested. Considering that the compositions of Atsushi all comprise buffers, the results disclosed in the instant specification are not sufficient to overcome the prima facie case of obviousness over Atsushi et al. in view of Trivedi et al. 

Appellant argues that In the Advisory Action, the Examiner argues that “in regard to the secondary considerations, Atsushi appears to teach the buffer system because the composition comprising malic acid has a pH of 4.5”. However, the composition referred to by The Examiner (Examples 2-3 in Table 2) is an aqueous solution (not toothpaste) containing sodium fluoride, which is not an amine fluoride. Atsushi does not disclose a composition containing Olaflur. “Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties.” Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. Atsushi relates to tooth whitening and does not teach or suggest anything regarding enamel fluoride uptake and remineralization potential of Olaflur. Thus, the enhancement of hardness gain and fluoride uptake observed when the toothpaste containing Olaflur has a buffer system falling within the scope of claim 1 is unexpected in view of Atsushi. The Examiner is required to take into account the data presented in the examples. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995).
The Examiner submits that although the example was an aqueous composition, one of ordinary skill in the art would be able to adjust the amount of buffer to yield the desired pH whether a solution of paste was formulated based on the teachings of Atsushi. Atsushi teaches 4.5 and therefore the buffer of the instant claims is encompassed by Atsushi. Further, Atsushi does disclose dental paste with a pH of 4.5. In regard to the Olaflur, Atsushi suggests using an amine fluoride. Therefore one would be motivated to use an amine fluoride such as olaflur based on the suggestion of 

Appellant argues that the present claims are directed to an oral care composition comprising 10% of an amine fluoride (Olaflur) with an improved buffer system in order to improve enamel fluoride uptake and remineralization potential. As disclosed in paragraph [0002] of the present application, intra oral pH conditions are rarely kept at the advantageous slightly acidic level for the entire duration of product application, due to the relatively high buffer capacity of saliva (a consequence of the high level of carbonate ions). The present application shows that fluoride uptake from oral care products can be increased by providing an oral care composition comprising a buffer that can counteract the buffering effect of saliva and hold the pH of the oral care composition at the slightly acidic level necessary to ensure formation of CaF2 layers (paragraph [0005]). As can be seen from the examples of the present application, the invention mainly relates to amine fluoride (e.g., Olaflur) as a source of fluoride 
The Examiner disagrees and submits that Atsushi discloses oral care compositions comprising buffers that provide pH values that fall within the range recited by the instant claims. The examples comprise a fluoride source and Atsushi suggests using amine fluoride as a possible fluoride source. Therefore it would have been obvious to have used an amine fluoride in place of the fluoride source used in the examples of Atsushi. Appellant has not shown that one fluoride source is better than another and the compositions of Atsushi comprises a buffer. Further Atsushi disclose “that by supplying fluoride ion in a buffer system maintained at a predetermined pH, the teeth become white, smooth and glossy without the treatment by an expert. They have also revealed that under such conditions, gradual formation of calcium fluoride on the surface or surface layer of the teeth can be observed” (paragraph 0006). This would indicate that the fluoride activity was enhanced by a buffer because calcium fluoride formation was formed on the teeth.  Therefor the results in the instant specification are not sufficient to overcome the rejection and it appears that Atsushi discloses enhancing fluoride uptake by discussing calcium fluoride formation on the teeth. 

Appellant argues that in the present case, a toothpaste containing Olaflur would be more closely related to the invention than Atsushi. Elmex is an Appellant’s brand of 
The Examiner disagrees and submits that Atsushi is comparative prior art because it discloses compositions with a buffer system and a fluoride source. It further discloses that the fluoride source may be an amine fluoride. It is noted that adding a buffer does have an effect on fluoride uptake in the compositions of the instant specification. However, the compositions of Atsushi comprise a buffer system wherein the amount of buffer is above that of 0.5%. However even 0.5% buffer showed an enhancement in fluoride uptake in the compositions of the instant specification. It is further noted that Atsushi discloses that a buffer and a certain pH affects the activity of fluoride not only because it enhances whitening but also cause calcium fluoride formation on the teeth. Therefore it would appear that Atsushi suggests the enhancement of fluoride uptake. Therefore it would not appear that the results of the instant specification are unexpected. In regard to the mechanism of olaflur, Appellant does not show a comparison of a composition comprising olaflur with a compositions comprising sodium fluoride. Therefore it cannot be independently determined if Appellant’s proposed mechanism significantly affects fluoride uptake or prolongs the pH stability. Therefore although Appellant’s data shows a difference in results when buffer is and is not used, it does not support that there is a difference when a different fluoride is used. Atsushi discloses compositions comprising a buffer system and a fluoride and therefore the rejection is maintained. 



Rejection 2

Appellant argues that claim 1 is directed to a toothpaste comprising about 10% Olaflur and a very specific buffer system wherein the acid is selected from succinic acid, malic acid and combinations thereof, the pH of the oral composition is from 4.4 to 4.6, the buffer is present at a level of 1.4-1.6 weight %, and the oral composition has an acid number greater than 8.0. Neither Olaflur nor the very specific buffer system recited in claim 1 is disclosed or suggested by Kato.
The Examiner disagrees and submits that Kato discloses using fluoride with the disclosed buffer systems. These fluoride includes amine fluoride. Kato is only deficient insofar as it does not disclose the specific amine fluoride. Therefore it would have been obvious to one of ordinary skill in the art to look to the art for suitable amine fluorides. 

Appellant argues that Kato discloses oral preparations or chewing gums comprising a fluoride compound and an organic and/or inorganic acid, which can impart a white appearance to the teeth. Like Atsushi, Kato is concerned primarily with tooth whitening by supplying fluoride ion in a buffer system. Although Kato discloses several buffer systems for toothpastes containing fluoride (Table C1), none of them meets all limitations of claim 1. Like Atsushi, Kato is concerned primarily with tooth whitening by supplying fluoride ion in a buffer system, whereas the present invention relates to an oral care composition comprising an amine fluoride with an improved buffer system in order to improve enamel fluoride uptake and remineralization potential. 


Appellant argues that the molar ratio of acids to salts is preferably in a range from 10/1 to 1/10 to ensure a sufficient buffering capability (paragraph [0041]). The ranges disclosed in Kato are very broad. This statement is nearly identical to the statement in Atsushi, and like Atsushi’s statement, merely discloses that the acid and salt should be an effective buffer. In contrast, the buffer system recited in claim 1 is very specific. Claim 1 specifies that the pH of the composition is from 4.4 to 4.6, the acid is selected from succinic acid, malic acid and combinations thereof, the buffer is present at a level of 1.4-1.6 weight % based on the total weight of the composition and the oral composition has an acid number greater than 8.0. Although Kato discloses broad ranges of pH, broad ranges of amount of acids and a group of acids, the very specific buffer system recited in claim 1 is not taught or suggested by Kato. 
The Examiner disagrees and submits that Kato discloses specific compositions wherein each composition has a specific pH. Several of the examples have a pH of 4.5, 

Appellant further argues that although Kato discloses amine fluoride in the list of fluoride ion sources, all Examples in Kato contain sodium fluoride, whereas claim 1 specifies that the fluoride ion is Olaflur. Kato does not teach or suggest anything regarding a buffer system for a toothpaste containing Olaflur.
The Examiner disagrees and submits that all the compositions of Kato comprise a buffer system. Kato also discloses that the fluoride source may be an amine fluoride. Therefore Kato suggests a composition comprising a buffer system and an amine fluoride. Trivedi cures the deficiency by disclosing olaflur is an amine fluoride suitable for oral care compositions. Therefore the combination of Kato and Trivedi suggests a toothpaste comprising a buffer system and olaflur. 

Appellant argues that for the similar reasons discussed in the 103 rejection over Atsushi in view of Trivedi (e.g., lack of motivation and evaluation of secondary considerations), one of skill in the art would not be motivated to combine a very specific buffer system as recited in claim 1 and 10% Olaflur to arrive at the claimed composition 
The Examiner disagrees and submits that Kato is comparative prior art because it discloses compositions with a buffer system and a fluoride source. It further discloses that the fluoride source may be an amine fluoride. It is noted that adding a buffer does have an effect on fluoride uptake in the compositions of the instant specification. However, the compositions of Kato comprise a buffer system wherein the amount of buffer is above that of 0.5% and the amount of buffer in the examples are used in amounts closer to the amount of the claims than the amounts used in the examples of Atsushi. However even 0.5% buffer showed an enhancement in fluoride uptake in the compositions of the instant specification. Therefore it does not appear that the amount of buffer is critical and it would appear expected the more buffer used the more stable the pH.  It is further noted that Kato discloses that a buffer and a certain pH affects the activity of fluoride not only because it enhances whitening but also because it is the fluoride in the teeth that enhances the fluoride. Therefore it would appear that Kato 

Appellant argues that claim 24 is not obvious over Atsushi (or Kato) in view of Trivedi. Claim 24 is directed to a method of re-mineralizing teeth in a mammal comprising applying a composition according to claim 1 to the oral cavity of a mammal. The Examiner rejects claim 23 in the 103 rejections over Atsushi (or Kato) in view of Trivedi without any explanation. However, obviousness determinations of apparatus (or composition) and method claims are different. An apparatus that is “capable of’ performing certain functions may be anticipated by or made obvious by the prior art, whereas a method claim requires a person of ordinary skill to be motivated to operate the apparatus in a manner that would satisfy a limitation. ParkerVision Inc. v. Qualcomm, Nos. 17-2012, 2013, 2014, 2074 (Fed. Cir. Sept. 13, 2018). 
In this case, the mere fact that Atsushi (or Kato) discloses amine fluoride in the list of fluoride ion sources and discloses broad ranges of pH, broad ranges of amount of acids and a group of acids does not suggest or make obvious the use of Olaflur and the very 
	The Examiner disagrees and submits that when the toothpaste is applied to the teeth, calcium fluoride is formed in the case of Atsushi and Kato. This is a type of remineralization to the teeth. Therefore, Atsushi and Kato teaches remineralizing the teeth by causing the formation of calcium fluoride. Further fluoride promotes remineralization and calcium fluoride inhibits demineralization. Therefore Atsushi and Kato suggest the method of instant claim 24. 

Appellant argues, as discussed above, Appellant’s data clearly demonstrates the beneficial effect (increased remineralization) of the claimed composition by comparing the claimed composition with prior art that is more closely related to the invention than the prior art relied upon by the examiner, i.e., Atsushi or Kato. This effect is unexpected in view of Atsushi (or Kato) and Trivedi. Thus, it would not be obvious to combine 10% Olaflur and the very specific buffer system as recited in claim 1 for the purpose of remineralizing teeth without the teaching of the present invention. Claim 24 is dependent from claim 1, which is limited to the Examples of the present application, the 
The Examiner submits that Atsushi and Kato disclose the formation of calcium fluoride and disclose oral compositions comprising a buffer and a fluoride source. Therefore Atsushi and Kato suggests remineralizing the teeth because calcium fluoride is mineralization and inhibits demineralization. In regard to the data, Atsushi and Kato are the closest prior art because they disclose oral care compositions comprising a buffer wherein some embodiments have a pH that falls within the range recited by the instant claims. They also comprise a fluoride source in the compositions. It would not appear that the results disclosed by the instant specification are unexpected because the compositions of Atsushi (paragraph 006) and Kato (paragraph 0014) comprise a buffer and it is disclosed by the references that the buffer enhances whitening by enhancing the effect of fluoride. In regards to olaflur, Appellant has not shown that the fluoride source provides an unexpected result. Atsushi and Kato disclose using an amine fluoride and Trivedi discloses olaflur is a suitable amine fluoride for oral care compositions. Therefor it would have been obvious to one of ordinary skill in the art to have used olaflur in the compositions of Atsushi and Kato. Therefore the results are not sufficient to overcome the rejections of record. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/
Supervisory Patent Examiner, Art Unit 1618

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.